Case 3:13-cr-00231-TAD-KLH Document 60 Filed 10/06/20 Page 1 of 1 PageID #: 307




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 UNITED STATES OF AMERICA                             CASE NO. 3:13-CR-000231

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 JASON W. HARPER                                      MAG. JUDGE KAREN L. HAYES

                                   MEMORANDUM ORDER

        The Court has reviewed Defendant Jason W. Harper’s Motion for Reconsideration [Doc.

 No. 59].

        The Fifth Circuit has explained that a Rule 59(e) motion “calls into question the

 correctness of a judgment,” but “is not the proper vehicle for rehashing evidence, legal theories,

 or arguments that could have been offered,” or were offered, “before the entry of judgment.”

 Templet v. HydroChem, Inc., 367 F.3d 473, 478-79 (5th Cir. 2004) (citations and internal

 quotation marks omitted). Although Defendant disagrees with the Court’s determination in this

 case, the Court has previously considered and rejected Defendant’s arguments and finds no

 reason to alter or amend the Ruling and Order [Doc. Nos. 56, 57]. Accordingly,

        IT IS ORDERED that Defendant’s Motion for Reconsideration [Doc. No. 59] is

 DENIED.

        MONROE, LOUISIANA, this 6th day of October, 2020.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
